DETAILED ACTION
Applicant’s amendment and remarks received 24 March 2022 have been fully considered.  Claims 1, 5-6, 9-11, 15-16 and 19-36 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amendment to correct the dependencies of claims 5 and 15.  Claim 15 has further been amended to delete the repeated word “the” on line 3 of claim 15 in the 24 March 2022 amendment.

The application has been amended as follows: 
5. (Currently amended) The adapter as set forth in claim 1, wherein the lower wall of the adapter housing is of a different shape than the upper wall such that the four connectors cannot be inserted into the receptacle in an inverted orientation.
15. (Currently amended) The adapter as set forth in claim 11, wherein the lower wall of the adapter housing is of a different shape than the upper wall such that the two connectors cannot be inserted into the receptacle in an inverted orientation.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-6, 9-10 and 21-26 are allowed.  Previously objected claim 3 has been rewritten in independent form as currently amended claim 1 to include the limitations of the base claim, intervening claims and the reworded limitations of objected to claim 3 and is now in conditions for allowance.  Claims 5-6, 9-10 and 21-26 are dependent on amended claim 1 and are therefore also allowable.
Claims 11, 15-16, 19-20 and 27-36 are allowed.  Previously objected claim 13 has been rewritten in independent form as currently amended claim 11 to include the limitations of the base claim, intervening claims and the reworded limitations of objected to claim 13 and is now in conditions for allowance.  Claims 15-16, 19-20 and 27-36 are dependent on amended claim 11 and are therefore also allowable.
Therefore, claims 1, 5-6, 9-11, 15-16 and 19-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
Cited reference A is the printed publication of the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874